PLEUS, J.
In this appeal of the denial of a habeas corpus petition, Darrell Christopher argues that certain of his prior convictions were improperly scored. This issue was raised and rejected by this court in a prior post-conviction proceeding. Christopher v. State, 749 So.2d 568 (Fla. 5th DCA 2000). Scoresheet errors requiring a hearing are correctable on direct appeal or pursuant to Florida Rule of Criminal Procedure 3.850, but not as a motion to correct an illegal sentence. Smith v. State, 782 So.2d 947 (Fla. 4th DCA 2001).
Appellant is warned that the filing of further collateral proceedings with respect to this issue will be deemed frivolous. Edwards v. State, 760 So.2d 226 (Fla. 5th DCA 2000).
AFFIRMED.
SHARP, W., and ORFINGER, R.B., JJ., concur.